Transportation of freight. On the commissioner’s memorandum report following plaintiff’s statement of facts filed pursuant to paragraph 9 of the Memorandum Order as to Procedure in Common Carrier Cases issued March 11, 1953, and defendant’s reply thereto, it was ordered that judgment for the plaintiff be entered for $676.70.

Overtime Pay Employees of Alaska Road Commission

Following the decisions in Marr v. United States, 123 C. Cls. 474, and Andrews, et al. v. United States, 126 C. Cls. 571, in the several suits brought by the respective plaintiffs, employees of the Alaska Road Commission, judgments for plaintiffs were entered as follows:
On December 6, 1955

Number of Socket No, Judgments

291-55_ 1
312-55..- 1
On January 31, 1956
212-55. 1
330-55.. 3
380-55...-.— 1